Exhibit 10.22.2

SECOND AMENDMENT TO LEASE AGREEMENT

DATED AS OF FEBRUARY 22, 2016

BY AND BETWEEN

ESA UD PROPERTIES L.L.C.

AS LANDLORD

AND

ESA 2007 OPERATING LESSEE INC.

AS TENANT



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as
of February 22, 2016, by and between ESA UD PROPERTIES L.L.C., a Delaware
limited liability company (“Landlord”), and ESA 2007 OPERATING LESSEE INC., a
Delaware corporation (“Tenant”).

WITNESSETH

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
as of October 8, 2010 as amended by that certain First Amendment to Lease
Agreement dated as of November 11, 2013 (collectively, as so amended, the
“Original Lease Agreement”), pursuant to which Landlord has agreed to lease the
Leased Property (as defined in the Original Lease Agreement) to Tenant and
Tenant has agreed to lease the Leased Property from Landlord, all subject to and
upon the terms and conditions set forth in the Original Lease Agreement;

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Original Lease Agreement;

WHEREAS, the Provisions Relating to Percentage Rent attached as Exhibit C to the
Original Lease Agreement contains certain errors that Landlord and Tenant desire
to correct; and

WHEREAS, in order to effectuate the foregoing changes, Landlord and Tenant wish
to further amend and modify the Original Lease Agreement as hereinafter set
forth.

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows.

1. Amendments. Effective as of the date of this Amendment:

(a) Exhibit C of the Original Lease Agreement is hereby deleted in its entirety,
and Annex A attached hereto is hereby incorporated in, made a part of and
attached to the Original Lease Agreement as a new “Exhibit C”.

2. Ratification. All provisions of the Original Lease Agreement, as hereby
amended, are hereby ratified and declared to be in full force and effect. All
references in the Original Lease Agreement to the “Agreement”, “herein”,
“hereunder” or terms of similar import shall be deemed to refer to the Original
Lease Agreement, as amended by this Amendment.

3. Applicable Law. This Amendment shall be construed under, and governed in
accordance with, the laws of the State of New York; provided, that the
provisions for the enforcement of Landlord’s rights and remedies under the
Original Lease Agreement, as modified by this Amendment, shall be governed by
the laws of each of the respective states where the Leased Property is located
to the extent necessary for the validity and enforcement thereof.



--------------------------------------------------------------------------------

4. Successors Bound. This Amendment shall be binding upon and inure to the
benefit of Landlord and Tenant and their respect successors and assigns.

5. Counterparts; Headings. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall be effective as of the
date hereof when copies hereof, which, when taken together, bear the signatures
of each of the parties hereto, shall have been signed. Headings in this
Amendment are for purposes of reference only and shall not limit or affect the
meaning of the provisions hereof.

6. Incorporation of Recitals. The recitals set forth in the preamble of this
Amendment are hereby incorporated into this Amendment as if fully set forth
herein.

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
above first written.

 

LANDLORD ESA UD PROPERTIES L.L.C. By:  

/s/ John R. Dent

Name:   John R. Dent Title:   Vice President and Secretary TENANT

ESA 2007 OPERATING LESSEE INC.

By:  

/s/ John R. Dent

Name:   John R. Dent Title:   Vice President and Secretary

SECOND AMENDMENT TO OPERATING LEASE (UD)



--------------------------------------------------------------------------------

ANNEX A

EXHIBIT C

PROVISIONS RELATING TO PERCENTAGE RENT

Percentage Rent for any Fiscal Year shall equal the sum of:

(a) the product of (i) all Gross Revenues for such Fiscal Year in excess of the
Tier 1 Threshold but less than or equal to the Tier 2 Threshold and (ii) the
Tier 1 Percentage; plus

(b) the product of (i) all Gross Revenues for such Fiscal Year in excess of the
Tier 2 Threshold but less than or equal to the Tier 3 Threshold and (ii) the
Tier 2 Percentage; plus

(c) the product of (i) all Gross Revenues for such Fiscal Year in excess of the
Tier 3 Threshold and (ii) the Tier 3 Percentage.

“Tier 1 Percentage” means forty percent (40%).

“Tier 1 Threshold” means $1,900,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.

“Tier 2 Percentage” means fifty-seven percent (57%).

“Tier 2 Threshold” means $2,220,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.

“Tier 3 Percentage” means seventy-five percent (75%).

“Tier 3 Threshold” means $2,600,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.

“Thresholds” means each of the Tier 1 Threshold, the Tier 2 Threshold, and the
Tier 3 Threshold.